Exhibit 10.3
DEBT EXCHANGE AND JOINDER AGREEMENT
     THIS DEBT EXCHANGE AND JOINDER AGREEMENT, dated as of October 1, 2009 (this
“Joinder Agreement”), by and among FIDELITY NATIONAL INFORMATION SERVICES, INC.,
a Georgia corporation (“FNIS”), METAVANTE HOLDINGS, LLC, a Delaware limited
liability company, METAVANTE CORPORATION, a Wisconsin corporation (“Metavante
Corp.”), FNIS, as purchaser of the Metavante Term Loans (as defined below) (in
such capacity, the “FNIS Loan Purchaser”), each lender listed on Schedule I
hereto (each, a “Joinder Lender”; and, collectively, the “Joinder Lenders”),
JPMORGAN CHASE BANK, N.A. (“JPMCB”), as administrative agent under the FNIS
Credit Agreement (as defined below) (in such capacity, the “FNIS Facility
Administrative Agent”), and JPMCB, as administrative agent under the Metavante
Credit Agreement (as defined below) (in such capacity, the “Metavante Facility
Administrative Agent”).
RECITALS:
     WHEREAS, reference is hereby made to (i) the Credit Agreement, dated as of
January 18, 2007, by and among FNIS, the designated borrowers from time to time
party thereto, the lenders from time to time party thereto, JPMCB, as
administrative agent, swing line lender and l/c issuer, and Bank of America,
N.A., as swing line lender (as amended, the “FNIS Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as defined
therein) and (ii) the Credit Agreement, dated as of November 1, 2007, by and
among Metavante Technologies, Inc., a Wisconsin corporation (“Metavante
Holdings”), Metavante Corp., the lenders from time to time party thereto, Lehman
Commercial Paper Inc. and Baird Financial Corporation, as documentation agents,
Morgan Stanley Senior Funding Inc., as syndication agent and JPMCB, as
administrative agent (as amended, the “Metavante Credit Agreement”);
     WHEREAS, Metavante Holdings and Metavante Corp. have advised the Joinder
Lenders that FNIS intends to merge Cars Holdings, LLC, a wholly-owned subsidiary
of FNIS (“FNIS Merger Sub”), with Metavante Holdings, with FNIS Merger Sub as
the surviving entity (with such surviving entity to be renamed as Metavante
Holdings, LLC immediately upon the effectiveness of such merger (in such
capacity, the “Surviving Company”)) (the “Metavante Merger”), pursuant to the
Agreement and Plan of Merger dated as of March 31, 2009 among FNIS, Metavante
Holdings and FNIS Merger Sub (the “Metavante Merger Agreement”);
     WHEREAS, in connection with the Metavante Merger, FNIS and Metavante Corp.
desire to restructure certain loans under the Metavante Credit Agreement as
follows: (i) the FNIS Loan Purchaser shall purchase from the Joinder Lenders an
aggregate principal amount of $500,000,000 of term loans outstanding under the
Metavante Credit Agreement and held by the Joinder Lenders (the “Metavante Term
Loans”) in exchange for the issuance to the Joinder Lenders of an identical
principal amount of debt evidencing Additional Term Loans under the FNIS Credit
Agreement and

 



--------------------------------------------------------------------------------



 



(ii) concurrently with such purchase, such Metavante Term Loans so purchased
shall be cancelled such that they will no longer be outstanding for all purposes
of the Metavante Credit Agreement;
     WHEREAS, Metavante Holdings, Metavante Corp., the Required Lenders (as
defined in the Metavante Credit Agreement) and the Metavante Facility
Administrative Agent have approved amendments to the Metavante Credit Agreement
pursuant to Amendment No. 1 thereto (the “Metavante Facility Amendment”) dated
April 30, 2009 and effective as of the Amendment No. 1 Effective Date (as
defined in the Metavante Facility Amendment) to permit, among other things,
Metavante Holdings to consummate the Metavante Merger and the FNIS Loan
Purchaser to purchase such Metavante Term Loans pursuant to the debt exchange
contemplated hereby;
     WHEREAS, pursuant to Section 2.16 of the FNIS Credit Agreement, FNIS may
request additional Term Commitments (and elect to create a new tranche of term
loans in respect of such additional commitments), and may invite Eligible
Assignees to become Term Lenders in respect of such commitments pursuant to a
joinder agreement;
     WHEREAS, FNIS has requested that the Joinder Lenders make (or be deemed to
make) Additional Term Loans under a new tranche of term loans in an aggregate
principal amount of $500,000,000 pursuant to the terms of the FNIS Credit
Agreement; and
     WHEREAS, pursuant to the terms below, the FNIS Loan Purchaser and the
Joinder Lenders desire to exchange the Tranche C Term Loans (as defined below)
made (or deemed to have been made) by the Joinder Lenders for the Metavante Term
Loans.
     NOW, THEREFORE, in consideration of the premises and agreements herein
contained, the parties hereto agree as follows:
     1. Tranche C Term Commitments and Debt Exchange.
     (a) Subject to the terms and conditions set forth herein, each Joinder
Lender party hereto severally agrees to make (or be deemed to make), on the
Additional Commitments Effective Date (as defined below), a single loan under a
new tranche of term loans (each, a “Tranche C Term Loan”; and, collectively, the
“Tranche C Term Loans”) in Dollars to FNIS in an amount equal to the commitment
amount set forth next to such Joinder Lender’s name in Schedule I hereto under
the caption “Tranche C Term Commitment” (collectively, the “Tranche C Term
Commitments”) in exchange for the purchase by the FNIS Loan Purchaser of the
Metavante Term Loans in the principal amounts set forth on Schedule I hereto
under the caption “Purchased Metavante Term Loans” (such exchange, the “Debt
Exchange”). For purposes hereof, any Lender that has a Tranche C Term Commitment
or Tranche C Term Loan is referred to as a “Tranche C Term Lender” and this
Joinder Agreement shall be deemed to be a “Loan Document” under the FNIS Credit
Agreement.

2



--------------------------------------------------------------------------------



 



          (b) On the Additional Commitments Effective Date and concurrently with
the Debt Exchange, the Metavante Facility Administrative Agent will record the
purchase by the FNIS Loan Purchaser of the Metavante Term Loans pursuant to the
Debt Exchange and the concurrent cancellation of such Metavante Term Loans, in
the Register (as defined in the Metavante Credit Agreement).
     2. Applicable Margin and Base Rate.
     (a) The “Applicable Margin” for each Tranche C Term Loan shall mean, as of
any date of determination, the following percentages per annum:

      Tranche C Term Loans Eurocurrency Rate   Base Rate
4.25%
  3.25%

     (b) The “Base Rate”, as used in the definition of “Applicable Margin” in
respect of Tranche C Term Loans, shall mean, for any day a fluctuating rate per
annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to the
highest of (i) the Federal Funds Rate plus 1/2 of 1%, (ii) the rate of interest
in effect for such day as publicly announced by JPMCB as its “prime rate” and
(iii) the Eurocurrency Rate (denominated in Dollars) for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00%. The “prime rate” is a rate set by JPMCB
based upon various factors including JPMCB’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by JPMCB shall take effect at the opening of
business on the day specified in the public announcement of such change.
     3. Principal Payments. FNIS shall repay to the FNIS Facility Administrative
Agent for the ratable account of the Tranche C Term Lenders the aggregate
principal amount of all Tranche C Term Loans outstanding in quarterly
installments as follows (which installments shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.06(b)(iv)), each such payment to be made on or prior to the date
specified below:

              Tranche C Term Loan     Principal Amortization Payment Date  
Payment
December 31, 2009
  $ 7,500,000  
March 31, 2010
  $ 10,000,000  
June 30, 2010
  $ 10,000,000  

3



--------------------------------------------------------------------------------



 



              Tranche C Term Loan     Principal Amortization Payment Date  
Payment
September 30, 2010
  $ 10,000,000  
December 31, 2010
  $ 10,000,000  
March 31, 2011
  $ 10,000,000  
June 30, 2011
  $ 10,000,000  
September 30, 2011
  $ 10,000,000  
Term C Loan Maturity Date
  $ 422,500,000  

; provided that the final principal repayment installment of the Tranche C Term
Loans shall be repaid on the Term C Loan Maturity Date and in any event shall be
in an amount equal to the aggregate principal amount of all Tranche C Term Loans
outstanding on such date.
     4. Voluntary and Mandatory Prepayments. Scheduled installments of principal
of the Tranche C Term Loans set forth above shall be reduced in connection with
any optional or mandatory prepayments of the Tranche C Term Loans in accordance
with Section 2.06 of the FNIS Credit Agreement.
     5. Term C Loan Maturity Date. The Tranche C Term Loans will mature and be
payable in full on January 18, 2012 (the “Term C Loan Maturity Date”).
     6. New Lenders. To the extent not already a Lender under the FNIS Credit
Agreement, each Joinder Lender party hereto acknowledges and agrees that upon
its execution of this Joinder Agreement and the making (or the deemed making) of
Tranche C Term Loans that such Joinder Lender shall become a “Lender” under, and
for all purposes of, the FNIS Credit Agreement and the other Loan Documents, and
shall be subject to and bound by the terms thereof (as modified by the
provisions of this Joinder Agreement), and shall perform all the obligations of
and shall have all rights of a Lender thereunder (as modified by the provisions
of this Joinder Agreement).
     7. Confirmations and Agreements. Each Joinder Lender party hereto
(i) confirms that it has received a copy of the FNIS Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 6.01 of the FNIS Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Joinder Agreement; (ii) agrees that it will,
independently and without reliance upon the FNIS Facility Administrative Agent
or any other Lender or Agent and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the FNIS Credit Agreement; (iii) appoints and
authorizes the FNIS Facility Administrative Agent to take such action as agent
on its behalf and to exercise such powers under the FNIS Credit Agreement and
the

4



--------------------------------------------------------------------------------



 



other Loan Documents as are delegated to the FNIS Facility Administrative Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto; (iv) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the FNIS Credit Agreement are required to
be performed by it as a Lender; and (v) represents and warrants that it has good
and valid title to the Metavante Term Loan to be exchanged by it pursuant to
this Joinder Agreement.
     8. FNIS Credit Agreement Governs. Except as set forth in this Joinder
Agreement, the Tranche C Term Loans shall otherwise be subject to the provisions
of the FNIS Credit Agreement and the other Loan Documents that apply to “Term
Loans” thereunder.
     9. Eligible Assignee. By execution of this Joinder Agreement, each Joinder
Lender party hereto represents and warrants that it is an Eligible Assignee, it
being understood and agreed that any consent of FNIS or the FNIS Facility
Administrative Agent as may be required by the FNIS Credit Agreement under the
definition of “Eligible Assignee” shall be deemed to have been given by FNIS and
the FNIS Facility Administrative Agent.
     10. Notice. For purposes of the FNIS Credit Agreement, the initial notice
address of each Joinder Lender party hereto shall be as set forth below its
signature below.
     11. Foreign Lenders. On or prior to the date which is ten Business Days
after the Additional Commitments Effective Date, each Joinder Lender that is a
Foreign Lender shall deliver to the FNIS Facility Administrative Agent such
documentation that is required to be delivered by it pursuant to Section 11.16
of the FNIS Credit Agreement, duly completed and executed by such Lender.
     12. Recordation of the Tranche C Term Loans. Upon execution and delivery
hereof, on the Effective Date, the FNIS Facility Administrative Agent will
record the Tranche C Term Loans made by the Tranche C Term Lenders in the
Register.
     13. Representations and Warranties of the Company Parties. Each of FNIS,
the Surviving Company and Metavante Corp. (collectively, the “Company Parties”),
with respect to itself only, hereby represents and warrants to the Lenders, the
FNIS Facility Administrative Agent and the Metavante Facility Administrative
Agent as follows:
     (a) Authorization; No Contravention. The execution, delivery and
performance by each Company Party of this Joinder Agreement are (i) within such
Company Party’s corporate or other powers, (ii) have been duly authorized by all
necessary corporate, shareholder or other organizational action and (iii) do not
and will not (A) contravene the terms of any of such Company Party’s
Organization Documents, (B) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01 of the FNIS Credit Agreement and Section 7.1 of the Metavante

5



--------------------------------------------------------------------------------



 



Credit Agreement), or require any payment to be made under (1) any documentation
governing any Permitted Subordinated Indebtedness, (2) the FNIS Credit Agreement
or the Metavante Credit Agreement, (3) any other Contractual Obligation to which
such Company Party is a party or affecting such Company Party or the properties
of such Company Party or any of its Subsidiaries or (4) any order, injunction,
writ or decree, of or with any Governmental Authority or any arbitral award to
which such Company Party or its property is subject; or (C) violate, in any
material respect, any Law; except with respect to any conflict, breach or
contravention or payment (but not creation of Liens) referred to in clause
(B)(3) to the extent that such conflict, breach, contravention or payment could
not reasonably be expected to have a Material Adverse Effect.
     (b) Binding Effect. This Joinder Agreement has been duly executed and
delivered by each Company Party. This Joinder Agreement constitutes a legal,
valid and binding obligation of such Company Party, enforceable against such
Company Party in accordance with its terms, except as such enforceability may be
limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other Laws affecting creditors’ rights generally and by general principles of
equity.
     14. Conditions to Effectiveness of Joinder Agreement. This Joinder
Agreement shall become effective upon the satisfaction of the following
conditions (the “Additional Commitments Effective Date”):
     (a) The FNIS Facility Administrative Agent’s receipt of the following, each
of which shall be originals, or electronic copies or facsimiles followed
promptly by originals (unless otherwise specified):
     (i) executed counterparts of this Joinder Agreement from each Company Party
and each Joinder Lender party hereto;
     (ii) a guaranty substantially in the form of Exhibit G to the FNIS Credit
Agreement (either directly or via a guaranty supplement) or such other form of
guaranty or guaranty supplement (the “Supplemental Guarantee”) to guarantee the
Guaranteed Obligations in form and substance reasonably satisfactory to the FNIS
Facility Administrative Agent and FNIS, duly executed by the Surviving Company,
Metavante Corp. and each of their Subsidiaries that are Loan Parties (as defined
in the Metavante Credit Agreement) as of the effective date of the Metavante
Facility Amendment (and giving effect thereto);
     (iii) certificates representing any certificated Equity Interest in the
Surviving Company held by FNIS, accompanied by undated stock powers executed in
blank;

6



--------------------------------------------------------------------------------



 



     (iv) a Pledge Agreement Supplement executed by FNIS, together with an
updated Schedule II to the Pledge Agreement reflecting FNIS’s pledge of Equity
Interests in the Surviving Company;
     (v) evidence (in form reasonably satisfactory to the FNIS Facility
Administrative Agent) of the identity, authority and capacity of each
Responsible Officer of each Company Party executing this Joinder Agreement or
the Supplemental Guarantee on the Additional Commitments Effective Date;
     (vi) such documents and certifications as the FNIS Facility Administrative
Agent may reasonably require to evidence that each Company Party is duly
organized or formed, validly existing, in good standing and qualified to engage
in business in its jurisdiction of organization;
     (vii) a certificate signed by a Responsible Officer of each Company Party
certifying as to the satisfaction of the conditions set forth in Section 14(g)
and (h) of this Joinder Agreement;
     (viii) a certificate attesting to the Solvency of FNIS and the Restricted
Subsidiaries (taken as a whole) after giving effect to the Metavante Merger,
this Joinder Agreement, the Metavante Facility Amendment and each of the other
transactions contemplated to occur on the Additional Commitments Effective Date
from the chief financial officer, treasurer or assistant treasurer of FNIS; and
     (ix) copies (certified to be true and complete by FNIS) of any amendments
to the Metavante Merger Agreement and the disclosure schedules thereto.
     (b) All conditions to the effectiveness of the Metavante Facility Amendment
shall have been (or substantially concurrently) satisfied.
     (c) All fees and expenses required to be paid on or before the Additional
Commitments Effective Date shall have been paid in full in cash.
     (d) The Metavante Merger Agreement and any material agreement relating
thereto shall not have been altered, amended or otherwise changed or
supplemented in a manner material and adverse to the Lenders or any condition
therein waived in a manner material and adverse to the Lenders, in each case
without the consent of the FNIS Facility Administrative Agent (which shall not
be unreasonably withheld or delayed). The Metavante Merger shall have been
consummated, or substantially concurrently consummated, in accordance in all
material respects with the terms of the Metavante Merger Agreement.

7



--------------------------------------------------------------------------------



 



     (e) There shall not have occurred between December 31, 2008 and the
Additional Commitments Effective Date any event, occurrence, change, state of
circumstances or condition which, individually or in the aggregate has had or is
reasonably likely to have a “Material Adverse Effect” (as defined in the
Metavante Merger Agreement and set forth for ease of reference in the annex
attached hereto as Annex A) with respect to FNIS, Metavante Holdings or the
Surviving Company.
     (f) The FNIS Facility Administrative Agent shall have received (i) audited
consolidated financial statements of FNIS for the fiscal year ended December 31,
2008 and (ii) such financial information for periods ending after December 31,
2008 as shall be publicly available prior to the Additional Commitments
Effective Date (or as may be otherwise delivered to FNIS pursuant to the
Metavante Merger Agreement). The FNIS Facility Administrative Agent shall have
received pro forma consolidated financial statements as to FNIS and its
Subsidiaries (after giving effect to the Metavante Merger) for (x) the 12-month
period ending on the last day of the fiscal quarter most recently ended at least
forty-five days prior to the Additional Commitments Effective Date and (y) the
fiscal year ended December 31, 2008 and any subsequent interim period, and
forecasts of balance sheets, income statements and cash flow statements for
(A) each fiscal quarter of 2009 and 2010 ended after the Additional Commitments
Effective Date and (B) each fiscal year ending on December 31, 2009 through the
fiscal year ending on December 31, 2014.
     (g) The representations and warranties of the Company Parties contained in
Section 13 of this Joinder Agreement and the representations and warranties of
FNIS and each other Borrower (if any) contained in Article 5 of the FNIS Credit
Agreement and in the other Loan Documents shall be true and correct in all
material respects on and as of the Additional Commitments Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date; provided that the only representations
involving Metavante Holdings and its Subsidiaries, the making of which shall be
a condition to the effectiveness of this Joinder Agreement, shall be (A) the
representations and warranties made by or with respect to Metavante Holdings or
its Subsidiaries in the Metavante Merger Agreement as are material to the
interests of Lenders, but only to the extent that FNIS has the right to
terminate its obligations under the Metavante Merger Agreement as a result of a
breach of such representations and warranties in the Metavante Merger Agreement
and (B) the representations and warranties set forth in Sections 5.02 (other
than clause (c)(ii) thereof), 5.04, 5.12 and 5.15 of the FNIS Credit Agreement.
     (h) Subject to clause (g) above, no Default shall exist with respect to
FNIS and its Subsidiaries at the time of, or after giving effect to, this
Joinder Agreement, the Metavante Facility Amendment and the Metavante Merger
(including, without limitation, the borrowing of Tranche C Term Loans).

8



--------------------------------------------------------------------------------



 



     15. Amendment, Modification and Waiver. This Joinder Agreement may not be
amended, modified or waived except in accordance with Section 2.16(f) or
Section 11.01 of the FNIS Credit Agreement.
     16. Entire Agreement. This Joinder Agreement, the FNIS Credit Agreement and
the other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.
     17. Governing Law.
     (a) THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS JOINDER AGREEMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY
OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY
EXECUTION AND DELIVERY OF THIS JOINDER AGREEMENT, EACH PARTY HERETO CONSENTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS JOINDER AGREEMENT OR OTHER
DOCUMENT RELATED THERETO.
     18. Waiver of Right to a Trial by Jury. EACH PARTY TO THIS JOINDER
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS JOINDER AGREEMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS JOINDER AGREEMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS JOINDER AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 18 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

9



--------------------------------------------------------------------------------



 



     19. Severability. If any provision of this Joinder Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Joinder Agreement shall not be affected or
impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.
     20. Counterparts. This Joinder Agreement may be executed in one ore more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement. Delivery by telecopier of an
executed counterpart of a signature page to this Joinder Agreement shall be
effective as delivery of an original executed counterpart of this Joinder
Agreement. The Agents may also require that any such documents and signatures
delivered by telecopier be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by telecopier.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the day and year
first above written.

                  Name of Lender:    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                [For Lenders requiring a second signature:]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

                  Notice Address:    
 
           
 
  Attention:        
 
     
 
   
 
  Telephone:        
 
     
 
   
 
  Facsimile:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  FIDELITY NATIONAL INFORMATION SERVICES, INC.,              as
Borrower and FNIS Loan Purchaser    
 
           
 
  By:   /s/ Jason L. Couturier    
 
     
 
Name: Jason L. Couturier  
 
      Title: Corporate Secretary and Assistant Treasurer
 
                METAVANTE HOLDINGS, LLC    
 
           
 
  By:   /s/ Jason L. Couturier    
 
     
 
Name: Jason L. Couturier    
 
      Title: Corporate Secretary and Assistant Treasurer
 
                METAVANTE CORPORATION    
 
           
 
  By:   /s/ Donald W. Layden, Jr.    
 
     
 
Name: Donald W. Layden, Jr.    
 
      Title: Senior Executive Vice President and Secretary

          Consented to by:       JPMORGAN CHASE BANK, N.A.,     as FNIS Facility
Administrative Agent    
 
       
By:
  /s/ Tina L. Ruyter    
 
 
 
Name: Tina L. Ruyter    
 
  Title: Vice President    
 
        JPMORGAN CHASE BANK, N.A.,     as Metavante Facility Administrative
Agent    
 
       
By:
  /s/ Tina L. Ruyter    
 
 
 
Name: Tina L. Ruyter    
 
  Title: Vice President    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

                      Tranche C Term     Purchased Metavante   Name of Joinder
Lender   Commitment     Term Loans    
ACA CLO 2005-1 LTD
  $ 421,085.24     $ 421,085.24  
ACA CLO 2006-1 LIMITED
  $ 447,403.04     $ 447,403.04  
ACA CLO 2006-2 LTD
  $ 421,085.21     $ 421,085.21  
ACA CLO 2007-1 LTD
  $ 350,904.35     $ 350,904.35  
AIB DEBT MANAGEMENT LTD
  $ 8,925,690.74     $ 8,925,690.74  
AIG SATURN CLO LTD
  $ 597,294.34     $ 597,294.34  
AIMCO CLO SERIES 2005-A
  $ 952,260.09     $ 952,260.09  
AIMCO CLO SERIES 2006-A
  $ 1,056,579.58     $ 1,056,579.58  
AIRLIE CLO 2006-I LTD
  $ 599,542.62     $ 599,542.62  
ALADDIN FLEXIBLE INVESTMENT FUND SPC SERIES 2008-2
  $ 598,036.23     $ 598,036.23  
AMERICAN INTERNATIONAL GROUP INCORPORATED
  $ 2,975,230.25     $ 2,975,230.25  
AMERICAN SAVINGS BANK FSB-HONOLULU
  $ 3,867,799.32     $ 3,867,799.32  
AMMC CLO III LIMITED
  $ 598,051.33     $ 598,051.33  
AMMC CLO IV LIMITED
  $ 595,046.05     $ 595,046.05  
AMMC CLO V LIMITED
  $ 300,528.31     $ 300,528.31  
AMMC CLO VI LIMITED
  $ 595,046.05     $ 595,046.05  
AMMC VII LIMITED
  $ 595,046.05     $ 595,046.05  
AMMC VIII LIMITED
  $ 892,569.07     $ 892,569.07  
APIDOS CDO I
  $ 819,493.25     $ 819,493.25  
APIDOS CDO II
  $ 966,949.83     $ 966,949.83  
APIDOS CDO III
  $ 670,358.90     $ 670,358.90  
APIDOS CDO IV
  $ 892,569.07     $ 892,569.07  
APIDOS CDO V
  $ 818,188.32     $ 818,188.32  
APIDOS CINCO CDO
  $ 446,284.54     $ 446,284.54  
APIDOS QUATTRO CDO
  $ 669,426.81     $ 669,426.81  
ARTUS LOAN FUND 2007-I LTD
  $ 2,082,661.17     $ 2,082,661.17  
Babson — Bill & Melinda Gates Foundation Trust
  $ 1,834,090.69     $ 1,834,090.69  
BABSON CAPITAL LOAN PARTNERS I, L.P.
  $ 25,552.63     $ 25,552.63  
BABSON CLO LTD 2003-1
  $ 595,046.05     $ 595,046.05  
BABSON CLO LTD 2004 I
  $ 595,046.05     $ 595,046.05  
BABSON CLO LTD 2004-II
  $ 595,046.05     $ 595,046.05  
BABSON CLO LTD 2005-I
  $ 1,367,723.07     $ 1,367,723.07  
BABSON CLO LTD 2005-II
  $ 595,046.05     $ 595,046.05  
BABSON CLO LTD 2005-III
  $ 1,190,092.10     $ 1,190,092.10  
BABSON CLO LTD 2006-1
  $ 892,569.07     $ 892,569.07  
BABSON CLO LTD 2006-II
  $ 1,190,092.10     $ 1,190,092.10  
BABSON CLO LTD 2007-I
  $ 1,487,615.12     $ 1,487,615.12  
BABSON CLO LTD 2008-I
  $ 1,193,074.79     $ 1,193,074.79  
BABSON CLO LTD 2008-II
  $ 1,193,074.79     $ 1,193,074.79  
BABSON LOAN OPPORTUNITY CLO LTD
  $ 1,576,702.43     $ 1,576,702.43  
BABSON MID-MARKET CLO LTD 2007-II
  $ 892,569.07     $ 892,569.07  
BAKER STREET CLO II LTD
  $ 1,190,092.10     $ 1,190,092.10  
BAKER STREET FUNDING CLO 2005-1 LTD
  $ 1,190,092.10     $ 1,190,092.10  
BANC INVESTMENT GROUP LLC
  $ 6,010,710.77     $ 6,010,710.77  
BANK OF THE WEST
  $ 1,487,615.12     $ 1,487,615.12  
BLUEMOUNTAIN CLO II LTD
  $ 892,569.07     $ 892,569.07  
BLUEMOUNTAIN CLO III LTD
  $ 892,569.07     $ 892,569.07  
BLUEMOUNTAIN CLO LTD
  $ 1,190,092.10     $ 1,190,092.10  
BUSHNELL LOAN FUND II SUBSIDIARY HOLDINGCOMPANY II LLC
  $ 892,569.07     $ 892,569.07  
CALLIDUS DEBT PARTNERS CLO FUND II LTD
  $ 477,531.93     $ 477,531.93  
CARLYLE CREDIT PARTNERS FINANCING I LTD
  $ 1,131,789.61     $ 1,131,789.61  
CARLYLE HIGH YIELD PARTNERS IX LTD
  $ 1,429,162.37     $ 1,429,162.37  
CARLYLE HIGH YIELD PARTNERS VI LTD
  $ 1,146,214.97     $ 1,146,214.97  
CARLYLE HIGH YIELD PARTNERS VII LTD
  $ 1,116,612.93     $ 1,116,612.93  
CARLYLE HIGH YIELD PARTNERS VIII LTD
  $ 1,503,693.39     $ 1,503,693.39  
CARLYLE HIGH YIELD PARTNERS X LTD
  $ 1,116,612.93     $ 1,116,612.93  
Cascade Investment LLC
  $ 552,195.35     $ 552,195.35  
CIFC FUNDING 2006-I LTD
  $ 1,785,138.15     $ 1,785,138.15  
CIFC FUNDING 2006-IB LTD
  $ 1,190,092.10     $ 1,190,092.10  
CIFC FUNDING 2007-III
  $ 1,487,615.12     $ 1,487,615.12  
CIT BANK
  $ 5,950,460.50     $ 5,950,460.50  
CM LIFE INSURANCE COMPANY
  $ 599,680.28     $ 599,680.28  
COA CAERUS CLO LTD
  $ 1,652,382.62     $ 1,652,382.62  
COA CLO FINANCING LTD
  $ 895,574.36     $ 895,574.36  
COLUMBUSNOVA CLO LTD 2006-II
  $ 595,046.05     $ 595,046.05  
COMERICA BANK
  $ 1,487,615.12     $ 1,487,615.12  
COMMERCE BK NA-KANSAS CITY MO
  $ 7,438,075.62     $ 7,438,075.62  
COMMERZBANK AG NEW YORK
  $ 7,438,075.62     $ 7,438,075.62  

 



--------------------------------------------------------------------------------



 



                      Tranche C Term     Purchased Metavante   Name of Joinder
Lender   Commitment     Term Loans    
CONFLUENT 3 LIMITED
  $ 595,046.05     $ 595,046.05  
CORTINA FUNDING
  $ 595,046.05     $ 595,046.05  
CRATOS CLO I LTD
  $ 903,867.42     $ 903,867.42  
DEL MAR CLO I LTD
  $ 892,569.07     $ 892,569.07  
DRYDEN IX - SENIOR LOAN FUND 2005 P L C
  $ 892,569.07     $ 892,569.07  
DRYDEN VIII - LEVERAGED LOAN CDO 2005
  $ 1,487,615.12     $ 1,487,615.12  
DRYDEN VII-LEVERAGED LOAN CDO 2004
  $ 892,569.07     $ 892,569.07  
DRYDEN XI-LEVERAGED LOAN CDO 2006
  $ 2,082,661.17     $ 2,082,661.17  
DRYDEN XVIII LEVERAGED LOAN 2007 LIMITED
  $ 1,190,092.10     $ 1,190,092.10  
DRYDEN XVI-LEVERAGED LOAN CDO 206
  $ 1,190,092.10     $ 1,190,092.10  
DRYDEN XXI LEVERAGED LOAN CDO LLC
  $ 747,545.29     $ 747,545.29  
EAGLE LOAN TRUST
  $ 1,190,092.10     $ 1,190,092.10  
EMPLOYERS INSURANCE COMPANY OF WAUSAU
  $ 267,770.72     $ 267,770.72  
ERSTE GROUP BANK AG
  $ 5,063,111.12     $ 5,063,111.12  
ERSTE GROUP BANK AG — LONDON
  $ 1,474,515.05     $ 1,474,515.05  
FIFTH THIRD BANK
  $ 5,950,460.50     $ 5,950,460.50  
FIRST 2004 II CLO LTD
  $ 225,396.23     $ 225,396.23  
FIRSTRUST BANK
  $ 1,785,138.15     $ 1,785,138.15  
FLEXIBLE MANAGED PORTFOLIO OF THE PRUDENTIAL SERIES FUND
  $ 297,523.02     $ 297,523.02  
FLOATING RATE SENIOR LOAN FUNDING I LLC
  $ 595,046.05     $ 595,046.05  
FLOATING RATE SENIOR LOAN FUNDING II LLC
  $ 297,521.15     $ 297,521.15  
FOUNDERS GROVE CLO LTD
  $ 163,511.63     $ 163,511.63  
FRANKLIN 4472 TEMPLETON LTD DURATION INCOME TRUST
  $ 601,056.62     $ 601,056.62  
FRANKLIN FLOATING RATE DAILY ACCESS FUND
  $ 5,580,522.74     $ 5,580,522.74  
FRANKLIN FLOATING RATE MASTER SERIES
  $ 1,571,533.63     $ 1,571,533.63  
FRASER SULLIVAN CLO I LTD
  $ 2,231,422.69     $ 2,231,422.69  
FRASER SULLIVAN CLO II LTD
  $ 2,231,422.69     $ 2,231,422.69  
GALAXY CLO 2003-1 LIMITED
  $ 743,807.56     $ 743,807.56  
GALAXY III CLO LTD
  $ 446,284.54     $ 446,284.54  
GALAXY IV CLO LTD
  $ 894,817.36     $ 894,817.36  
GALAXY V CLO LTD
  $ 1,190,092.10     $ 1,190,092.10  
GALAXY VI CLO LTD
  $ 894,817.36     $ 894,817.36  
GALAXY VII CLO LTD
  $ 595,046.05     $ 595,046.05  
GALAXY VIII CLO LTD
  $ 894,817.36     $ 894,817.36  
GALAXY X CLO LTD
  $ 595,046.05     $ 595,046.05  
GANNETT PEAK CLO I LTD
  $ 604,107.66     $ 604,107.66  
GENERAL ELECTRIC CAPITAL CORPORATION
  $ 38,640,709.64     $ 38,640,709.64  
GMAMGROUP PENSION TRUST I
  $ 892,569.07     $ 892,569.07  
GOLUB CAPITAL FUNDING CLO-8 LTD
  $ 599,542.62     $ 599,542.62  
GOLUB CAPITAL MANAGEMENT CLO 2007-1 LTD
  $ 1,487,615.12     $ 1,487,615.12  
GOLUB CAPITAL MASTER FUNDING LLC
  $ 899,313.92     $ 899,313.92  
GOLUB CAPITAL SENIOR LOAN OPPORTUNITY FUND LTD
  $ 1,041,330.59     $ 1,041,330.59  
GRAND HORN CLO LTD
  $ 206,842.20     $ 206,842.20  
GRANT GROVE CLO LTD
  $ 163,511.63     $ 163,511.63  
GREEN ISLAND CBNA LOAN FUNDING LLC
  $ 596,541.14     $ 596,541.14  
GREYROCK CDO LTD
  $ 86,715.26     $ 86,715.26  
HAKONE FUND II LLC
  $ 297,523.02     $ 297,523.02  
HARBOURVIEW CLO 2006-1
  $ 589,020.38     $ 589,020.38  
HARTFORD MUTUAL FUNDS INC-TOTAL RETURN BOND FUND
  $ 148,761.51     $ 148,761.51  
HARTFORD SERIES FUND INC-TOTAL RETURN BOND HLS FUND
  $ 899,281.68     $ 899,281.68  
HARTFORD TOTAL RETURN BOND FUND, THE
  $ 136,563.07     $ 136,563.07  
HARTFORD ZWD -WALT DISNEY COMPANY RETIREMENT PLAN MASTER TRUST
  $ 73,818.68     $ 73,818.68  
HILLMARK FUNDING LTD
  $ 1,492,876.33     $ 1,492,876.33  
HIMCO STATE BOARD OF ADMINISTRATION OF FLORIDA
  $ 523,329.51     $ 523,329.51  
HOLLY INVESTMENT CORPORATION
  $ 575,465.04     $ 575,465.04  
ING CAPITAL LLC
  $ 7,456,717.42     $ 7,456,717.42  
ING INVESTMENT MANAGEMENT CLO I LTD
  $ 670,550.97     $ 670,550.97  
ING INVESTMENT MANAGEMENT CLO II LTD
  $ 897,837.83     $ 897,837.83  
ING INVESTMENT MANAGEMENT CLO III LTD
  $ 1,042,076.25     $ 1,042,076.25  
ING INVESTMENT MANAGEMENT CLO IV LTD
  $ 747,193.26     $ 747,193.26  
ING INVESTMENT MANAGEMENT CLO V LTD
  $ 1,488,733.63     $ 1,488,733.63  
JFIN CLO 2007 LTD
  $ 892,569.07     $ 892,569.07  
JPMORGAN CHASE BANK
  $ 116,021,815.02     $ 116,021,815.02  
LANDESBANK BADEN WURTTEMBERG-NEW YORK
  $ 7,438,075.62     $ 7,438,075.62  
LANDMARK III CDO LTD
  $ 299,018.12     $ 299,018.12  
LANDMARK IV CDO LIMITED
  $ 526,642.84     $ 526,642.84  
LANDMARK IX CDO LTD
  $ 720,629.92     $ 720,629.92  
LANDMARK V CDO LIMITED
  $ 537,108.48     $ 537,108.48  
LANDMARK VI CDO LIMITED
  $ 675,777.19     $ 675,777.19  
LANDMARK VII CDO LTD
  $ 378,257.92     $ 378,257.92  
LANDMARK VIII CLO LTD
  $ 433,576.26     $ 433,576.26  

 



--------------------------------------------------------------------------------



 



                      Tranche C Term     Purchased Metavante   Name of Joinder
Lender   Commitment     Term Loans    
LEHMAN COMMERCIAL PAPER INCORPORATED
  $ 4,191,906.21     $ 4,191,906.21  
LFSIGXG LLC
  $ 1,021,197.90     $ 1,021,197.90  
LIBERTY MUTUAL FIRE INSURANCE COMPANY INVESTMENT ACCOUNT
  $ 446,284.54     $ 446,284.54  
LIBERTY MUTUAL INSURANCE COMPANY
  $ 1,071,082.89     $ 1,071,082.89  
LIGHTPOINT CLO III LTD
  $ 149,509.06     $ 149,509.06  
LIGHTPOINT CLO IV LTD
  $ 373,772.65     $ 373,772.65  
LIGHTPOINT CLO V LTD
  $ 149,509.06     $ 149,509.06  
LIGHTPOINT CLO VII LTD
  $ 449,280.37     $ 449,280.37  
LOAN FUNDING V LLC
  $ 1,041,330.59     $ 1,041,330.59  
LOAN FUNDING XIII LLC
  $ 602,578.28     $ 602,578.28  
LORD ABBETT INVESTMENT TRUST-LORD ABBETTFLOATING RATE FUND
  $ 449,289.82     $ 449,289.82  
MAGNOLIA FUNDING
  $ 1,794,861.88     $ 1,794,861.88  
MALIBU CBNA LOAN FUNDING LLC
  $ 1,487,615.12     $ 1,487,615.12  
MAPLEWOOD CAYMAN LTD
  $ 1,190,092.10     $ 1,190,092.10  
MARQUETTE US/EUROPEAN CLO PUBLIC LIMITEDCOMPANY
  $ 149,509.06     $ 149,509.06  
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
  $ 2,731,876.85     $ 2,731,876.85  
MCDONNELL — ILLINOIS STATE BOARD OF INVESTMENT
  $ 151,026.91     $ 151,026.91  
MIZUHO CORPORATE BANK LIMITED
  $ 6,247,983.52     $ 6,247,983.52  
MJX VENTURE IV CDO LIMITED
  $ 892,569.07     $ 892,569.07  
MOMENTUM CAPITAL FUND LTD
  $ 225,797.10     $ 225,797.10  
MORGAN STANLEY SENIOR FUNDING INC
  $ 297,523.02     $ 297,523.02  
MOUNTAIN VIEW CLO II LTD
  $ 185,858.21     $ 185,858.21  
MOUNTAIN VIEW CLO III LTD
  $ 206,842.20     $ 206,842.20  
MUIR GROVE CLO LTD
  $ 272,519.37     $ 272,519.37  
NACM CLO I
  $ 894,806.09     $ 894,806.09  
NATIONAL CITY BANK
  $ 6,545,506.55     $ 6,545,506.55  
NORTH DAKOTA STATE INVESTMENT BOARD
  $ 59,504.60     $ 59,504.60  
OLYMPIC CLO I LTD
  $ 762,168.56     $ 762,168.56  
OPPENHEIMER MASTER LOAN FUND LLC
  $ 892,569.07     $ 892,569.07  
OWS CLO 1 LTD
  $ 1,041,330.59     $ 1,041,330.59  
PIONEER A/C 190 PIONEER BOND FUND VCT
  $ 44,628.45     $ 44,628.45  
PIONEER BOND FUND
  $ 1,666,128.94     $ 1,666,128.94  
PIONEER DIVERSIFIED HIGH INCOME TRUST
  $ 297,523.02     $ 297,523.02  
PIONEER FLOATING RATE FUND
  $ 74,380.76     $ 74,380.76  
PPM GRAYHAWK CLO LTD
  $ 595,046.05     $ 595,046.05  
PRINCIPAL LIFE INSURANCE COMPANY
  $ 3,836,083.67     $ 3,836,083.67  
PRISA II
  $ 15,469,705.95     $ 15,469,705.95  
PRUCO LIFE INSURANCE
  $ 595,046.05     $ 595,046.05  
PRUDENTIAL ARKANS -ARKANSAS PUBLIC EMPLOYEES RETIREMENT SYSTEM
  $ 297,523.02     $ 297,523.02  
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
  $ 1,785,138.15     $ 1,785,138.15  
PRUDENTIAL SERIES FUND — CONSERVATIVE BALANCED PORTFOLIO
  $ 297,523.02     $ 297,523.02  
PRUDENTIAL SERIES FUND DIVERSIFIED BOND PORTFOLIO
  $ 743,807.56     $ 743,807.56  
PRUDENTIAL TRUST COMPANY COLLECTIVE TRUST — PRUDENTIAL BANK LOAN FUND
  $ 88,655.85     $ 88,655.85  
PRUDENTIAL-DRYDEN GLOBAL TOTAL RETURN FUND INC
  $ 89,256.91     $ 89,256.91  
QUALCOMM GLOBAL TRADING
  $ 1,190,092.10     $ 1,190,092.10  
RAYMOND JAMES BANK FSB
  $ 8,330,644.70     $ 8,330,644.70  
RBS CITIZENS NATIONAL ASSOCIATION
  $ 5,950,460.50     $ 5,950,460.50  
SAN GABRIEL CLO I LTD
  $ 1,554,314.24     $ 1,554,314.24  
SAPPHIRE VALLEY CDO I LTD
  $ 892,569.07     $ 892,569.07  
SERVES 2006-1 LTD
  $ 298,268.69     $ 298,268.69  
SHASTA CLO I LIMITED
  $ 892,569.07     $ 892,569.07  
Shenkman — CUNA Mutual Insurance Society
  $ 297,523.02     $ 297,523.02  
SIERRA CLO II LTD
  $ 1,115,711.34     $ 1,115,711.34  
SILVER CREST CBNA LOAN FUNDING LLC
  $ 604,107.66     $ 604,107.66  
STANFIELD ARNAGE CLO LTD
  $ 1,416,477.36     $ 1,416,477.36  
STANFIELD AZURE CLO LTD
  $ 1,048,311.18     $ 1,048,311.18  
STANFIELD BRISTOL CLO LTD
  $ 1,572,521.92     $ 1,572,521.92  
STANFIELD CARRERA CLO LTD
  $ 752,081.61     $ 752,081.61  
STANFIELD DAYTONA CLO LTD
  $ 1,212,617.37     $ 1,212,617.37  
STANFIELD MCLAREN CLO LTD
  $ 1,495,347.16     $ 1,495,347.16  
STANFIELD MODENA CLO LTD
  $ 994,487.43     $ 994,487.43  
STANFIELD VANTAGE CLO LTD
  $ 844,986.04     $ 844,986.04  
STANFIELD VEYRON CLO LTD
  $ 724,164.50     $ 724,164.50  
STEDMAN LOAN FUND II SUBSIDIARY HOLDING COMPANY II LLC
  $ 669,426.81     $ 669,426.81  
STONEY LANE FUNDING I LTD
  $ 1,492,876.33     $ 1,492,876.33  
SUMITOMO MITSUI BANKING CORP-NY
  $ 22,314,226.87     $ 22,314,226.87  
SUNTRUST BANK
  $ 2,975,230.25     $ 2,975,230.25  
Tavitian Foundation, Inc.
  $ 60,105.66     $ 60,105.66  
TCW ILLINOIS STATE BOARD OF INVESTMENT
  $ 140,972.70     $ 140,972.70  
TCW SENIOR SECURED FLOATING RATE LOAN FUND LP
  $ 227,194.33     $ 227,194.33  
TCW SENIOR SECURED LOAN FUND L P
  $ 205,954.61     $ 205,954.61  

 



--------------------------------------------------------------------------------



 



                      Tranche C Term     Purchased Metavante   Name of Joinder
Lender   Commitment     Term Loans    
TD BANKNORTH
  $ 8,925,690.75     $ 8,925,690.75  
TEMP11520 — FTS II F FRANKLIN FLOATING RATE II FUND
  $ 213,923.01     $ 213,923.01  
THE BANK OF TOKYO-MITSUBISHI UFJ LTD
  $ 11,305,874.95     $ 11,305,874.95  
THE HARTFORD FLOATING RATE FUND
  $ 2,711,602.25     $ 2,711,602.25  
TRISTATE CAPITAL BANK
  $ 2,975,230.25     $ 2,975,230.25  
VAN KAMPEN SENIOR INCOME TRUST
  $ 1,196,911.07     $ 1,196,911.07  
VAN KAMPEN SENIOR LOAN FUND
  $ 1,498,964.91     $ 1,498,964.91  
VEER CASH FLOW CLO LTD
  $ 149,134.35     $ 149,134.35  
VELOCITY CLO LTD
  $ 193,044.42     $ 193,044.42  
VENTURE II CDO 2002 LIMITED
  $ 595,046.05     $ 595,046.05  
VENTURE III CDO LTD
  $ 595,046.05     $ 595,046.05  
VENTURE IX CDO LIMITED
  $ 1,040,957.75     $ 1,040,957.75  
VENTURE V CDO LTD
  $ 743,807.56     $ 743,807.56  
VENTURE VI CDO LTD
  $ 293,015.10     $ 293,015.10  
VENTURE VII CDO LIMITED
  $ 1,338,853.61     $ 1,338,853.61  
VENTURE VIII CDO LIMITED
  $ 1,338,853.61     $ 1,338,853.61  
VINACASA CLO LTD
  $ 669,426.81     $ 669,426.81  
VISTA LEVERAGED INCOME FUND
  $ 595,046.05     $ 595,046.05  
VITESSE CLO LTD
  $ 398,029.73     $ 398,029.73  
WEST BEND MUTUAL INSURANCE COMPANY
  $ 111,648.65     $ 111,648.65  
WHITNEY CLO I LTD
  $ 373,398.88     $ 373,398.88  
WOODLANDS COMMERCIAL BANK
  $ 2,792,428.15     $ 2,792,428.15  
XELO VII LIMITED
  $ 668,817.74     $ 668,817.74  
XL RE EUROPE LIMITED
  $ 595,046.05     $ 595,046.05  
TOTAL:
  $ 500,000,000.00     $ 500,000,000.00  

 



--------------------------------------------------------------------------------



 



ANNEX A TO
DEBT EXCHANGE AND JOINDER AGREEMENT
Definition of “Material Adverse Effect” in Metavante Merger Agreement
     “Material Adverse Effect” means, with respect to FNIS, Metavante Holdings
or the Surviving Company, as the case may be, a material adverse effect on
(A) the business, assets, properties, results of operations or condition
(financial or otherwise) of such party and its Subsidiaries taken as a whole
(provided, however, that, with respect to this clause (A), Material Adverse
Effect shall not be deemed to include effects to the extent resulting from
(1) changes, after the date hereof, in GAAP (or any interpretation thereof)
generally applicable to companies engaged in the industries in which Metavante
Holdings and FNIS operate, (2) changes, after the date hereof, in Laws of
general applicability or interpretations or enforcement thereof by any court,
administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign, or applicable self-regulatory
organization, (3) actions or omissions of FNIS or FNIS Merger Sub, on the one
hand, or Metavante Holdings, on the other hand, taken with the prior written
consent of the other or expressly required hereunder, including the impact
thereof on relationships (contractual or otherwise) with customers, suppliers,
vendors, lenders, employees, investors or venture partners, (4) changes, after
the date hereof, in general economic or market conditions (including conditions
of the securities and credit markets) generally affecting companies engaged in
the industries in which Metavante Holdings and FNIS operate, except to the
extent that such changes have a disproportionate adverse effect on such party
relative to other participants in the same industries, (5) the execution or
public disclosure of the Metavante Merger Agreement or the transactions
contemplated thereby, including the directly attributable impact thereof on
relationships (contractual or otherwise) with customers, suppliers, vendors,
lenders, employees, investors or venture partners, (6) acts of war, armed
hostilities or terrorism or any escalation or worsening thereof, except to the
extent that such events have a disproportionate adverse effect on such party
relative to other participants in the industries in which Metavante Holdings and
FNIS operate, (7) changes in the price or trading volume of the stock of
Metavante Holdings or FNIS, as applicable, in and of itself (provided that
events, circumstances and conditions underlying any such change may nonetheless
be considered in determining whether a Material Adverse Effect has occurred), or
(8) any failure by Metavante Holdings or FNIS, as applicable, to meet any
projections or forecasts for any period ending (or for which revenues or
earnings are released) on or after the date hereof (provided that events,
circumstances and conditions underlying any such failure may nonetheless be
considered in determining whether a Material Adverse Effect has occurred), or
(B) the ability of such party to timely consummate the transactions contemplated
by the Metavante Merger Agreement.

 